Case: 12-10746    Date Filed: 01/15/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-10746
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:07-cr-00033-EAK-EAJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

CHARLES MAROVSKIS,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (January 15, 2014)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Daniel M. Hernandez, appointed counsel for Charles Marovskis in this direct

criminal appeal, has moved to withdraw from further representation of Marovskis

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
              Case: 12-10746    Date Filed: 01/15/2014   Page: 2 of 2
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Marovskis’s convictions and

sentences are AFFIRMED.




                                         2